Citation Nr: 1233546	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-08 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for a headache disability, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic allergic sinusitis/rhinitis.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970 and from December 1990 to April 1991.  He also served in the Mississippi Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision rendered by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board has recharacterized the claim concerning sinusitis to also include rhinitis.  In Clemons, the Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that [VA] obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the instant case, there is evidence of both sinusitis and rhinitis.  Thus, liberally construing Clemons, the Board has recharacterized the claim for service connection for chronic allergic sinusitis to also include rhinitis.  

The issues of entitlement to service connection for hypertension, bilateral hearing loss and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the Veteran has a disability manifested by peripheral neuropathy of the bilateral upper extremities that is associated with service-connected diabetes mellitus.  

2.  Affording the Veteran the benefit of the doubt, a headache disability was incurred during active duty service.  

3.  In a June 2005 decision, the RO denied entitlement to service connection for bilateral hearing loss, chronic allergic sinusitis, and a lumbar spine disability. 

4.  The Veteran was notified of that decision, initiated an appeal, but prior to the receipt of a statement of a case withdrew his appeal.  
 
5.  Evidence received since the final June 2005 RO decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for bilateral hearing loss, chronic allergic sinusitis, and a lumbar spine disability.  

6.  Affording the Veteran the benefit of the doubt, chronic allergic sinusitis/rhinitis was incurred during active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  

2.  The criteria for service connection for a headache disability have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

3.  Evidence received subsequent to the June 2005 RO decision is new and material, and to this limited extent, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).   

4.  Evidence received subsequent to the June 2005 RO decision is new and material, and to this limited extent, the claim for service connection for chronic allergic sinusitis/rhinitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).   

5.  The criteria for service connection for chronic allergic sinusitis/rhinitis have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  

6.  Evidence received subsequent to the June 2005 RO decision is new and material, and to this limited extent, the claim for service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  In the decision herein the Board is granting entitlement to service connection for bilateral upper peripheral neuropathy as secondary to service-connected diabetes mellitus; a headaches disability, and chronic allergic sinusitis/rhinitis; hence, no further discussion of VA's duties to notify or assist is required.  In addition, as will be discussed fully below, the Board finds that new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for bilateral hearing loss and a lumbar spine disability.  Therefore, a full discussion of whether VA met these duties is not needed, as no prejudice can flow to the Appellant from such error with respect to the claims.  Assistance deficiencies with respect to the underlying claims will be discussed in the REMAND section below.

II.  Service connection Claims

A.  Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

In addition, "special considerations attend the cases of combat veterans."  Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994).  In cases involving disabilities related to combat, 38 U.S.C. § 1154(b) is for application.  That statute provides:

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.

38 U.S.C. § 1154(b).

Finally, as it pertains to the Veteran's state National Guard service, the term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A "service-connected" disability is a disability that was incurred or aggravated in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).

The term "active military, naval, or air service "includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  Id.

"Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

B.  Analysis

Peripheral Neuropathy 

The Veteran claims entitlement to service connection for peripheral neuropathy affecting the bilateral upper extremities as a residual of service-connected diabetes mellitus.  In a December 2006 statement, he reported that his hands hurt all the time.  He also stated that his hands burned, itched, cramped, and were tight.  

The Board has reviewed the Veteran's contentions and the evidence of record and notes that there is evidence both for and against the claim.  

First, there is no allegation or supporting evidence that peripheral neuropathy is related to the Veteran's active military service.  Hence, service connection on a direct basis is not warranted.  

Here, the Veteran's private diabetes treatment records are associated with the claims file.  In an April 2006 record, the Veteran denied numbness or tingling in the extremities but did report burning in the extremities.  However, in a November 2006, the Veteran denied any burning in the extremities.  He again denied numbness or tingling in the extremities.  During treatment in February 2007, the Veteran described increased foot problems.  Significantly, he also described a sensation of pins and needles were sticking him in the feet and the hands.  He described the symptoms as "neuropathy."  In March 2007, a nerve conduction study was performed.  The study was interpreted to show a "diabetic peripheral neuropathy (a sensory-motor polyneuropathy) characterized by mild nerve conduction abnormalities.  In sum, while there are inconsistencies in the Veteran's reporting of symptoms, these records tend to support the claim that the Veteran has a current diagnosis of peripheral neuropathy secondary to his service-connected diabetes.  

A January 2008 VA EMG study is of record.  Significantly, the study was undertaken to determine the presence of possible lumbar radiculopathy.  Nerve conduction studies were performed on the right upper and lower extremities.  The interpretation was a normal study of the right upper extremity.  

A March 2010 VA outpatient treatment record noted the Veteran's reports of pain in the neck, shoulder and back, and hand and feet numbness.  The assessment was chronic pain secondary to degenerative joint disease and peripheral neuropathy.   

On VA examination in November 2011, however, the Veteran reported pain in the joints and numbness in the arms to the shoulders.  His reflexes were normal and light touch filament results did not reveal any abnormalities in the hands or fingers.  Based on the symptoms and findings, the examiner concluded that the Veteran did not have upper extremity diabetic peripheral neuropathy.  In offering the opinion, the examiner relied on EMG testing in January 2008 which did not reveal upper extremity neuropathy.  

The Board finds that after affording the Veteran the benefit of the doubt, the weight of the evidence supports his claim.  First, the Veteran is certainly competent to report the symptoms of pain and numbness in the upper extremities.  There is no reason to doubt his truthfulness.  While he does not have the medical training to link his symptoms to his diabetes mellitus, his treating physician has characterized the symptoms as diabetes-related neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

Regarding the VA examination results, it is unclear to the Board why the Veteran did not report the same upper extremity symptoms as he reported to his treating physicians.  In addition, the Board can not ignore the physical examination findings which did not reveal neuropathy of the upper extremities.  Nevertheless, the Board finds it significant that the examiner relied on the 2008 VA EMG results to support the conclusion that the Veteran did not have peripheral neuropathy.  First, that examination was conducted to determine the presence of lumbar radiculopathy; not peripheral neuropathy.  Thus, the focus was not on the Veteran's diabetes symptoms.  In addition, the testing was confined to the right side of the body.  It did not include testing of the left upper extremities.  Finally, in relying upon these results, the examiner made no mention of the private EMG findings which did reveal diabetic peripheral neuropathy.  This failure to consider and discuss the favorable evidence reduces the probative value of the VA examination results.  

Given the foregoing, the Board finds that the criteria for service connection for upper extremity peripheral neuropathy as secondary to diabetes mellitus have been met.  

Headache Disability 

Regarding the claim for a headache disability, the Veteran contends that he experienced headaches for over 30 years and that the headaches increased in severity after developing diabetes.  (See VA Form 9, received in March 2009.)  In addition, he alleges that headaches are a component of his service-connected acquired psychiatric disorder to include PTSD.  (See Veteran's letter date November 2, 2007.)  

The Board has reviewed the evidence of record, and after affording the Veteran the benefit of the doubt, finds that the criteria for service connection have been met.  

Here, the associated private and VA treatment records reference reports of frequent headaches.  (See, e.g., April 2006 private treatment record and October 2007 VA treatment record.)  Thus, there is evidence of a current headache disability.  In addition, there is lay evidence showing continuity of headache symptomatology since service and the Veteran's opinion linking the current disability to service.  

As regards the lay evidence, headache symptoms are certainly symptoms for which lay persons are uniquely qualified to report.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  The Board acknowledges that there is a lack of contemporaneous medical evidence showing a headache disability for many years following discharge from service.  The Board has considered such as a factor in determining the credibility of lay evidence.  See generally Maxson v. Gober, 230 F.3d. 1330 (Fed. Cir. 2000); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board finds, however, that the Veteran's lay statements are credible, and therefore finds that there is evidence of in-service incurrence and continuity of symptomatology of a headache disability.  

Finally, while there is a lack of medical opinion evidence linking a current headache disability to service, this is a case in which the Veteran's lay opinion is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)(Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.)  In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that: 

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Accordingly, the Board finds, after affording the Veteran the benefit of the doubt, the criteria for service connection for a headache disability has been met.  Accordingly, the benefit sought on appeal is granted.  

III.  New and Material Evidence Claims

In June 1991, the Veteran sought entitlement to service connection for hearing loss and for sinusitis.  He was scheduled to appear but failed to report to a VA examination in connection with the claims.  In August 1991, the RO denied the claims.  In doing so, the RO found that the hearing loss and sinusitis disabilities preexisted his period of active duty in 1990 and were not aggravated therein.  Evidence before the RO included service treatment records from the Veteran's Mississippi Army National Guard and active duty service.  

While service treatment records from the Veteran's first period of service were not of record, records from Mississippi National Guard service were obtained.  Of note, reports of medical examination dated in 1977 and 1980 did not reveal any pre-existing sinus or hearing loss disability.  By 1988, however, there was objective evidence of a hearing loss disability.  Also, in 1988, the Veteran reported a past or current history of sinusitis.  Physical examination of the sinuses, however, was normal.  On his enlistment physical examination for his second period of active duty service, the Veteran reported a current or past history of sinusitis.  In addition, an audiologic examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
35
50
55
LEFT
10
25
60
65
65

The examiner noted that the hearing loss existed prior to service, was of uncertain etiology and was likely sensorineural.  

The Veteran did not appeal the decision and as such, the August 1991 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  In addition, during the one-year period following the RO decision, no new and material evidence was received requiring readjudication of the claims.  See Bond v. Shinseki, 659 F.3d 1362 (2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.).  

In an August 2004 decision, regarding the claim for sinusitis, and in a June 2005 decision regarding the claims for sinusitis and hearing loss, the RO again denied reopening the claims.  Evidence received included private medical records that showed current treatment for residuals of sinusitis.  The earliest private medical record showing treatment for sinusitis was dated in September 1984.  An October 1988 record described the condition as chronic sinusitis.  Significantly, the private records did not show worsening of the condition during the Veteran's second period of active duty from December 1990 to April 1991.  

VA treatment records were also submitted.  A May 2005 VA record showed a diagnosis of bilateral sloping to moderately severe sensorineural hearing loss.  In denying reopening the claims, the RO found no evidence linking current disabilities to service.   

In the June 2005 decision, the RO also addressed a claim for service connection for a lumbar spine disability.  Evidence received included contemporaneous treatment record which showed a current diagnosis of arthritis of the lumbar spine.  In denying the claim, the RO found no evidence of a lumbar spine disability in service or evidence linking a current lumbar spine disability to service.  The Veteran filed a notice of disagreement with the June 2005 decision.  However, prior to receiving a statement of the case, the Veteran filed a written request to withdrawal the appeal.  As such, those decisions are also final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

The current claims were initiated in July 2007.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117   (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Hearing Loss 

Here, regarding the claim for hearing loss, the Veteran alleged that he was exposed to acoustic trauma in Vietnam during his first period of active duty service and was treated for hearing loss therein.  This theory of entitlement was not considered at the time of the prior denial.  Rather, the RO relied on the National Guard records following the first period of service to conclude that the Veteran did not have hearing loss during his first period of service.  Here, the Veteran served in combat; therefore, his exposure to acoustic trauma is presumed.  38 U.S.C.A. § 1154(b).  Most recently, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v. Shinseki, 682 Fed. Cir. 988 (Fed. Cir. 2012).  The Board accepts as true that he was exposed to acoustic trauma in service and had a resulting injury.  In addition to the evidence concerning the circumstances of the Veteran's first period of service, in January 2012, he was afforded a VA examination.  The examination and the lay evidence of record is considered new and material evidence that was not considered at the time of the prior final denial.  As such, the criteria to reopen the claim have been met.  

A decision on the merits of the claim can not be rendered without additional development.  Further discussion of the claim is set forth in the Remand section below.  


Sinusitis

Unlike the claim for hearing loss, the Veteran does not allege that sinusitis was initially incurred in combat during his first period of active duty service.  Rather, he contends that it was directly incurred during his second period of active duty service.  The Veteran has raised a claim for sinusitis in relation to having upper respiratory problems and shortness of breath.  In January 2012, the Veteran received a VA examination.  The examiner found current evidence of severe recurrent allergic rhinitis.  Significantly, the examiner concluded that such was a "continuation of that experienced in the service."  This evidence, revealing a possible etiology of the disability is new and material to the claim.  In this respect, at the time of the prior final denial there was no competent medical evidence linking a current sinus disability to service.  Accordingly, the criteria to reopen the claim have been met.  

As such, the Board will proceed to adjudicate the claim on the merits.  Here, as noted, the RO found that the Veteran entered his second period of service with a pre-existing sinus disability.  The pertinent statute provides:  

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  The Court has held that the presumption of soundness only attaches where there has been an induction or enlistment examination in which the later complained of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Here, there is no enlistment examination of record for the Veteran's second period of active duty.  Thus, there is no notation that the Veteran entered service with a pre-existing sinusitis/rhinitis disability.  Moreover, there is no evidence that the sinusitis/rhinitis disability existed prior to entry onto active duty.  Rather, the December 1990 treatment record states that the Veteran had sinusitis for one week.  At that time he was diagnosed as having allergic rhinitis, although he complained of sinus problems.  In addition, the later records that reference twice a year shots for sinusitis do not indicate when the shots began.  Finally, while the examiner at service discharge concluded that chronic allergic sinusitis existed prior to service, there is no evidence supporting that conclusion.  As such, there is insufficient evidence to support a finding that the Veteran had a chronic sinusitis/rhinitis disability prior to service.  

Given that there is insufficient evidence showing that the Veteran entered service with a chronic pre-existing service sinusitis/rhinitis disability, the question becomes whether he has such condition which was incurred in service or is related to service.  The Board observes that there is evidence, as noted above, showing treatment for a chronic sinus disability in service.  In addition, the VA examiner found evidence of both chronic sinusitis and allergic rhinitis and provided an opinion linking a current disability manifested by chronic allergic rhinitis to the Veteran's service.  The Board is certainly aware that no reports or findings of sinusitis or rhinitis upon examination in 1994.  However, the Board recognizes that the Veteran may not have had symptoms of sinusitis/rhinitis at the time of the examination.  See Ardison v. Brown, 6 Vet. App. 405 (1994) (Recognizing that certain chronic condition undergo periods of remission and recurrence.)  Moreover, the examiner, in providing the medical opinion, made specific reference to the history of treatment for sinusitis.  There is no indication that the examiner failed to consider any relevant medical history.  See generally Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion).  

Accordingly, the Board finds that the criteria for service connection for chronic allergic sinusitis/rhinitis have been met.  

Lumbar Spine Disability

As to the claim to reopen service connection for a lumbar spine disability, the additional evidence submitted consists primarily of VA outpatient treatment records.  They include findings of osteoarthritis and low back pain with radiculopathy.  This evidence is essentially cumulative of prior evidence of record.  Thus, it is not new and material and does not require reopening the claim.  Among the VA outpatient treatment records, however, is an October 2006 treatment record in which the Veteran related a "15-20 year hx [history] of low back pain."  This evidence would temporally place the Veteran's low back pain to a period just prior to or upon commencement of his second period of service.  At the time of the prior final denial there was no evidence addressing continuity of lumbar spine symptoms since service.  Assuming the credibility of the evidence, it is sufficient to indicate a possible relationship between current lumbar disability and service.  Accordingly, the Board finds that the criteria to reopen the previously denied claim for service connection for a lumbar spine disability have been met.  Additional development of the claim on the merits is set forth in the Remand section below.  

ORDER

Service connection for upper extremity peripheral neuropathy as secondary to diabetes mellitus is granted.  

Service connection for a headache disability is granted.  

New and material evidence having been presented, the claim of entitlement to service connection for bilateral hearing loss is reopened and, to this extent, the appeal is granted.  

New and material evidence having been presented, the claim of entitlement to service connection for chronic allergic sinusitis/rhinitis is reopened.     

Service connection for chronic allergic sinusitis/rhinitis is granted.    

New and material evidence having been presented, the claim of entitlement to service connection for a lumbar spine disability is reopened and, to this extent, the appeal is granted.  


REMAND

The Board finds that additional development is warranted as to the claims for service connection for hypertension, bilateral hearing loss, and a lumbar spine disability.  

Pertaining to the claim for service connection for hypertension, the Veteran contends that the disability is caused or aggravated by service-connected diabetes mellitus.  The RO has denied the claim, finding that the Veteran does not have a current disability manifested by hypertension.  

Here, the contemporaneous VA outpatient treatment records do not include blood pressure readings that show hypertension.  Significantly, however, it appears that the Veteran is on medication to control hypertension.  A May 2007 VA outpatient treatment record indicates that the Veteran is on Lisinopril for heart/blood pressure.  Private treatment records dated through March 2007 also confirm prescribed Lisinopril.  An October 2007 VA rheumatology note states that the Veteran has hypertension.  Given such, there is current evidence of a disability manifested by hypertension.  The Veteran has not been afforded a VA examination in connection with the claim and the Board is not permitted to use its independent medical expertise to determine if there is a relationship between hypertension and service-connected diabetes mellitus.  Because there is an absence of competent medical evidence addressing the etiology of the disability, a VA examination is required.  

As to the claim for service connection for bilateral hearing loss, while the Veteran underwent a VA examination in January 2012 it is not adequate for decisional purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  Here, the examination report does not include any discussion regarding the Veteran's exposure to acoustic trauma in service and continuity of any hearing loss symptoms since service.  This is particularly significant, where, as here the Veteran's service treatment records from his first period of service are missing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (An audiological examiner must describe the effects of the hearing loss disability on the Veteran's ordinary activities of daily life.)  It is also significant because the Veteran served in combat during his first period of service, and thus, his exposure to acoustic trauma with resulting injury must be presumed.  See Reeves v. Shinseki, 682 Fed. Cir. 988 (Fed. Cir. 2012).  

The Veteran has not been afforded a VA examination in connection with the claim for service connection for a lumbar spine disability.  The Court has recently held that the regulation allowing previously denied claims for service connection to be reopened if a claimant submits new and material evidence triggers VA's duties to assist, including a medical nexus examination if one is warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A VA examination is warranted when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, at 83 (2006). 

As discussed above, there is evidence of a current lumbar spine disability and an indication that it had its origin during a period of active duty service.  While the service treatment records do not show reports or findings of a low back disability, that fact alone is not fatal to the claim as the Veteran is competent to describe low back symptoms experienced in service and since service discharge.  

Nevertheless, there remains insufficient competent medical evidence addressing the etiology of the disability.  For instance, an October 2004 x-ray revealed arthritis involving the lumbar spine.  In March 2005 a VA physician described arthrosis of other joints as being due to early degenerative changes and appropriate for his chronological age.  No findings were made, however, as to the lumbar spine disability.  As such, given the lack of competent medical evidence in support of the claim, a remand for a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, at 83 (2006).  

Finally, the record reflects that the Veteran receives VA treatment for the disabilities in question.  Treatment records since March 2010 are not associated with the claims folder.  Hence, on remand these records should be obtained.  

Accordingly, these matters are REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient treatment records for the period since March 2010.  

2.  Arrange for the Veteran to undergo a VA examination to obtain evidence as to the nature and etiology of his current hypertension, including the relationship, if any, to service-connected diabetes mellitus.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

(a)  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service or is otherwise related to any incident of service.  

(b)  Whether it is at least as likely as not (i.e., at least a 50-50 probability) that any current hypertension disability is caused by service-connected diabetes mellitus?  Why do you think so? 

(d)  Whether it is at least as likely as not that any current hypertension disability is aggravated by service-connected diabetes mellitus?  The examiner should provide a complete rationale in addressing the above.

The examiner should note that aggravation is defined for these purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation and identify that aspect of the disability which is due to aggravation. 

A complete rationale must be provided for each conclusion reached.  If the examiner cannot offer an opinions without resort to speculation, such should be reported and the examiner should give a detailed rationale for such finding.

3.  Schedule the Veteran for a VA orthopedic examination for purposes of obtaining evidence as to the current nature, extent and etiology of any lumbar spine disability.  Prior to the examination, the claims folder must be made available to the examiner for review.  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

After considering the history of the disability and considering the Veteran's lay contentions, the examiner should offer an opinion as to whether any current lumbar spine disability is at least as likely as not (i.e., at least a 50 percent probability) incurred in or aggravated by a period of active duty service.  The examiner should note that the Veteran had two periods of active military service, including from August 1967 to July 1970 and from December 1990 to April 1991.

In offering such opinion, the examiner should take into consideration not only the service treatment records, but also reports concerning the onset of back symptoms, continuity of back symptomatology and frequency of back symptoms.  This can be noted through medical records, as well as by statements from the Veteran.

4.  Schedule the Veteran for a VA audio examination by a physician to determine the nature and etiology of bilateral hearing loss.  All necessary studies and/or tests should be conducted.  The entire claims file should be made available to and be reviewed by the examiner.  The examiner shall provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed bilateral hearing loss had its onset in-service or within one year of service discharge or is otherwise shown to have been incurred in, or due to an event of service, including noise exposure.  In providing the medical opinion, the examiner must discuss the Veteran's assertions regarding the onset of hearing loss.  

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  The rationale will be deemed inadequate if it is based solely on the fact that the Veteran's hearing in service was normal.  The examiner's rationale should take into consideration the Veteran's lay statements concerning noise exposure in service, which the Board finds credible.  

If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  Thereafter, the RO/AMC must review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


